Citation Nr: 1811961	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-29 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, rated as 10 percent disabling prior to January 1, 2011, and rated as compensable therefrom.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative changes of the cervical spine.

3.  Entitlement to an increased evaluation for radiculopathy of the left upper extremity, rated 10 percent prior to June 16, 2015, and rated 20 percent therefrom.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969, from February 2003 to October 2003, from February 2004 to August 2004, from January 2006 to December 2006, and from January 2007 to May 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran presented testimony before a Veterans law Judge in June 2014.  A transcript of this hearing is associated with the record.  The Veterans Law Judge who conducted the hearing has since retired.  In July 2017 correspondence, the Veteran indicated that he did not wish to appear at another Board hearing.  Thus, the Board will proceed with adjudication of the Veteran's claim.  

In March 2015, the Board determined that the rating for bilateral hearing loss had been properly reduced from 10 percent disabling to noncompensable, effective January 1, 2011, and remanded the remaining issues.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains a copy of the June 2014 Board hearing transcript.  Otherwise, LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The issues of entitlement to an increased disability rating for a cervical spine disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  From March 29, 2010, to January 1, 2011, the Veteran's hearing loss was, at worst, level I hearing acuity in the bilateral ears. 

2.  On and after January 1, 2011, the Veteran's hearing loss has been, at worst, level II hearing acuity in the right ear and level IV acuity in the left ear.  

3.  Prior to June 16, 2015, the Veteran's radiculopathy of the left upper extremity is productive of no more than mild incomplete paralysis of the ulnar nerve.

4.  On and after June 16, 2015, the Veteran's radiculopathy of the left upper extremity is productive of no more than moderate incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  Prior to January 1, 2011, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code (DC) 6100 (2017).

2.  On and after January 1, 2011, the criteria for a compensable evaluation for bilateral hearing loss have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, DC 6100 (2017).

3.  Prior to June 16, 2015, the criteria for a disability rating in excess of 10 percent for radiculopathy of the left upper extremity have not been met or approximated.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8516 (2017).

4.  On and after June 16, 2015, the criteria for a disability rating in excess of 20 percent for radiculopathy of the left upper extremity have not been met or approximated.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8516 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before a Veterans Law Judge at a Board hearing in June 2014.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  The Board also finds that there has been compliance with the prior March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

	Bilateral Hearing Loss

Before addressing the merits of the Veteran's claim, the Board will provide clarification regarding the proper appeal period.  Prior to January 1, 2011, the Veteran was in receipt of a 10 percent disability rating for bilateral hearing loss.  Thereafter, bilateral hearing loss is rated as noncompensable.  Service connection was initially granted for bilateral hearing loss in a July 2009 rating decision.  A 10 percent evaluation was assigned, effective May 16, 2008.  On March 29, 2010, the Veteran informed a VA employee that he wished to submit a claim for an increased rating for his service-connected bilateral hearing loss.  The Board construes this date as the date of the Veteran's claim.  The March 29, 2010, conversation with the Veteran was not a Notice of Disagreement with the July 2009 rating decision because the Veteran did not express dissatisfaction or disagreement with the July 2009 rating decision, nor did it express the Veteran's desire to contest that result.  38 C.F.R. § 20.201(b) (2017).  Thus, the appeal period presently before the Board was initiated by the Veteran's March 29, 2010, claim for an increase.    

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

After a thorough review of the record, the Board finds that an increased rating is not warranted at any point during the appeal period.  

In April 2010, the Veteran underwent a VA audiological examination.  The examination report noted the Veteran's complaints of bilateral hearing loss, and that he had difficulty hearing clearly in meetings and in other professional situations.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
60
75
LEFT
10
30
25
60
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 44 decibels in both ears.  Speech recognition ability was 96 percent in both ears.  The examiner described the Veteran's functioning on the Maryland CNC speech recognition testing as excellent in both the right and left ear.  Application of these values to Table VI of 38 C.F.R. § 4.85 yields a numeric value of I in the right ear and I in the left ear.  Application of these values to Table VII of the same regulation yields a noncompensable evaluation.  

With his January 2011 notice of disagreement, the Veteran submitted a November 2010 audiological evaluation.  A review of the evaluation shows that puretone testing was conducted, yielding puretone thresholds as required by 38 C.F.R. § 4.85. However, it does not appear the audiologist tested speech discrimination using the Maryland CNC.  Thus, the Board is unable to use this examination for rating purposes because an examination for hearing impairment for VA purposes must include a controlled speech discrimination test conducted under the Maryland CNC. The Board is not able to use this audiological evaluation for rating using only the puretone threshold averages because the results do not fall under the detailed requirements in 38 C.F.R. §§ 4.85(c) or 4.86.

A VA audiology examination was conducted in August 2012.  The examination report noted the Veteran's complaints of bilateral hearing loss, and that he had difficulty hearing clearly in meetings and in other professional situations.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
60
65
LEFT
15
30
20
55
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 40 decibels in both ears.  Speech recognition ability was 88 percent in both ears.  The examiner described that the use of a speech discrimination score was appropriate for this Veteran and that his puretone test results were valid for rating purposes.  Application of these values to Table VI of 38 C.F.R. § 4.85 yields a numeric value of II in the right ear and II in the left ear.  Application of these values to Table VII of the same regulation yields a noncompensable evaluation.  

Post remand, another VA audiology examination was conducted in June 2015.  The Veteran reported having hearing problems in all situations with background noise.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
65
75
LEFT
15
30
20
60
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 45 decibels in the right ear and 43.75 in the left ear.  Speech recognition ability was 88 percent in the right ear and 68 percent in the left ear.  The examiner described that the use of a speech discrimination score was appropriate for this Veteran and that his puretone test results were valid for rating purposes.  Application of these values to Table VI of 38 C.F.R. § 4.85 yields a numeric value of II in the right ear and IV in the left ear.  Application of these values to Table VII of the same regulation yields a noncompensable evaluation.  

As shown by application of Tables VI and VII to the audiometric data obtained from the adequate VA examinations of record, a disability rating in excess of 10 percent is not warranted prior to January 1, 2011, and a compensable disability rating is not warranted therefrom.  Thus, an increased rating is not warranted during either appeal period.  There is no reasonable doubt to be resolved in this matter  

	Radiculopathy of the Left Upper Extremity

The Veteran submitted a claim of entitlement to an increased rating for the radiculopathy of his left upper extremity in January 2013.  Prior to June 16, 2015, he was in receipt of a 10 percent rating.  From June 16, 2015, the radiculopathy is rated as 20 percent disabling.  His radiculopathy has been rated under DC 8516, which evaluates paralysis of the ulnar nerve.  This rating was not provided by analogy, and the present diagnosis associated with this evaluated disorder is radiculopathy of the upper extremity in the ulnar nerve.  Evaluations under DC 8516 provide in accordance to the individual's dominant hand.  38 C.F.R. § 4.124a, DC 8516.  The Veteran is right hand dominant.  See June 2015 VA examination.  Thus, rating the Veteran's disorder with the criteria for non-dominant left upper extremity ulnar paralysis under DC 8516 is appropriate.  See Copeland v. McDonald, 27 Vet. App. 333 (2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted).  

For injuries with neurological complications of the non-dominant side ulnar nerve when paralysis is incomplete, a 10 percent evaluation applies for mild residuals; a 20 percent evaluation for moderate residuals; and a 30 percent evaluation for severe residuals.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  A higher 50 percent rating is warranted for complete paralysis of the ulnar nerve.  However, as explained further below, the evidence does not demonstrate complete paralysis of the ulnar nerve of the Veteran's left upper extremity.  Thus, the criteria under this disability level will not be discussed.  

The words 'mild,' 'moderate' and 'severe' are not defined in 38 C.F.R. §§ 4.120 - 4.124a (2017). In applying the schedular criteria for rating peripheral nerve disabilities, the term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

VA provided an examination in March 2013 for the Veteran's cervical spine.  At that time, radiculopathy of the left upper extremity was identified.  The examiner found that it resulted in mild paresthesias and/or dysesthesias and mild numbness.  No pain, intermittent or constant, was identified.  The examiner described the Veteran's complaints as tingling and numbness down the left arm to the little finger side of the arm.

At the June 2014 Board hearing, the Veteran testified that he retired early due to his orthopedic disorders, including his radiculopathy of the left upper extremity. The Veteran described pain radiating down his shoulder into his ring and little fingers.  He also described it as a shock that had a numbing effect.  He reported that it was not constant.  Rather, the symptoms occurred periodically.  

VA provided an examination in June 2015.  The examiner described the Veteran's current symptoms as constant numbness and tingling located in the left ulnar distribution, the left fourth and fifth fingers.  The radiculopathy resulted in mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  Muscle strength testing was normal, and the examiner found no evidence of muscle atrophy.  A sensory examination revealed decreased sensation for light touch in the left hand and fingers.  The examiner found that the Veteran's ulnar nerve incomplete paralysis was moderate.  The Veteran would avoid holding heavy or delicate materials in the left hand due to constant numbness in the fifth finger and intermittent numbness in the fourth finger.  

The Board has additionally reviewed the Veteran's statements/testimony, VA treatment records, and private treatment records.  VA treatment records document diagnoses of and treatment for radiculopathy radiating down the left arm, impacting the ulnar nerve.  They otherwise do not provide more insight into the Veteran's disability than already provided in VA examinations of record.  

After a thorough review of the record, the Board finds that a disability rating in excess of 10 percent for radiculopathy of the left upper extremity is not warranted prior to June 16, 2015.  Further, a disability rating in excess of 20 percent is not warranted on and after June 16, 2015.  

Beginning with the appeal period prior to June 16, 2015, the most probative evidence comes from the March 2013 VA examination.  At that time, mild numbness and paresthesias and/or dysesthesias were identified.  The Veteran did not identify pain on examination.  These symptoms were identified as mild.  There is nothing to suggest otherwise based on this examination.  The Veteran did identify pain and a shocking sensation in the June 2014 hearing.  However, he described these symptoms as intermittent, occurring approximately once per week.   The totality of the evidence, including the Veteran's statements, does not support the award of an increased 20 percent rating, which contemplates moderate symptomatology.  The March 2013 VA examiner identified mild symptomatology and the Veteran's statements do not conflict with this assessment of severity.  

On and after June 16, 2015, the date of the most recent VA examination, the Board finds that the evidence is against a finding that his radiculopathy of the left upper extremity approximates severe paralysis of the ulnar nerve.  The VA examiner identified mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  These symptoms were productive of moderate paralysis of the ulnar nerve in the left upper extremity.  There is nothing of record to contradict these findings.  Therefore, the Board finds that a disability rating in excess of 20 percent for left upper extremity radiculopathy is not warranted on and after June 16, 2015.  

	Extraschedular Consideration

In November 2017, the Veteran's representative submitted an appellate brief contending that extraschedular evaluations are warranted for the Veteran's service-connected disorders.  However, the Board finds that the record does not show that the Veteran's service-connected bilateral hearing loss or left upper extremity radiculopathy is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In this case, the Veteran's symptoms and functional impairment due to bilateral hearing loss are contemplated by 38 C.F.R. § 4.85, Diagnostic Code 6100 and 38 C.F.R. § 4.86.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Although the criteria for hearing loss are strictly based on examination findings that are plugged into tables to determine the level of disability, built into this rating system is the recognition that the disability may impose functional impairment based on the Veteran's ability to understand speech.  Hence, the rating is based, in part, on speech recognition (i.e., the Veteran's complaints of difficulty hearing when there is background noise, difficulty hearing his spouse, and communication difficulty and problems).  See 38 C.F.R. § 4.85(a) (2017) ("An examination for hearing impairment for VA purposes . . . must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids.").  Although the speech discrimination testing does not duplicate all listening situations, it offers consideration as to the level of functional impairment due to Veteran's ability to understand speech by testing without the assistance of hearing aids. 

The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.
Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

Thus, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Veteran was not shown to have an exceptional pattern of hearing impairment; his description of an inability to hear and discriminate speech has been properly measured according to pure tone averages and speech discrimination.  He had not identified any additional symptoms of his hearing loss.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Furthermore, if the Veteran's hearing loss impacts the ordinary conditions of daily life, this is contemplated in the schedule of ratings and is not a proper consideration for an extraschedular analysis.  Given that the average impairment in earning capacity is the standard, within the current rating schedule, many veteran receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability.  Thun, 22 Vet. App. at 116.

Next, the Board finds that DC 8516 adequately contemplates the Veteran's service-connected radiculopathy of the right upper extremity.  His symptoms of numbness, pain, and tingling, are directly contemplated by the criteria enumerated under that code.  38 C.F.R. § 4.124a, DC 8516.  The Veteran has not identified any symptoms that are not contemplated by the diagnostic criteria presently assigned.  

In short, the evidence does not demonstrate that bilateral hearing loss and left upper extremity radiculopathy manifest as such an exceptional disability picture to render their schedular ratings inadequate.  Thus, the threshold factor has not been met, referral for extraschedular consideration is not warranted, and increased ratings on this basis are denied.    


ORDER

A disability rating in excess of 10 percent for bilateral hearing loss prior to January 1, 2011, is denied. 

A compensable disability rating for bilateral hearing loss on and after January 1, 2011, is denied.  

A disability rating in excess of 10 percent for radiculopathy of the left upper extremity prior to June 16, 2015, is denied.  

A disability rating in excess of 20 percent for radiculopathy of the left upper extremity on and after June 16, 2015, is denied.  


REMAND

Regrettably, remand is yet again necessary in order to provide an adequate examination for the Veteran's claim of entitlement to an increased rating for his cervical spine disorder.  

In increased evaluation claims, a VA examination report is not adequate without an adequate explanation for an examiner's failure to evaluate the functional effects of a flare-up.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Board may accept a VA examiner's statement that he or she cannot offer an opinion in that regard without resorting to speculation, but only after determining that this is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  Although not binding on VA examiners, the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves.  Sharp, 29 Vet. App. at 34-35, citing VA CLINICIAN'S GUIDE, ch. 11.  For example, a VA examination report is not adequate when the VA examiner failed to elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record- including the veteran's lay information-or explain why she or he could not do so.  Sharp, 29 Vet. App. at 34-35.  Additionally, VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016).

VA provided an examination in June 2015.  Unfortunately, the examination does not comply with the Court's recent holdings in Sharp and Correia.  Specifically, the examiner found that it was not possible to determine without resorting to mere speculation if additional limitation of motion was present due to pain during flare-ups or when a joint is used repeatedly over a period of time because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  This examination is inadequate because the examiner failed to elicit relevant information from the Veteran regarding his flares or ask him to describe the additional functional loss, if any, he suffered during flares.  Absent any determination that the examiner's speculation opinion was provided based on the lack of procurable evidence or on an aversion to offering an opinion on an issue not directly observable, another examination is required, in compliance with the Court's recent holding in Sharp.  Further, the requirements for VA examinations specified in Correia were not adequately provided in the June 2015 VA examination.  Thus, the examination on remand should obtain that data.  

Last, remand is required regarding TDIU for development of the claim.  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as raised in the November 2017 brief, the Veteran contends that his service-connected disorders render him unemployable.  The Veteran asserts that he retired early due to his service-connected conditions.  Thus, TDIU has been raised, and further development must be done on remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Develop the issue of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to the Veteran's service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After any additional records are associated with the claims file, afford the Veteran a VA examination to identify the severity of his service-connected cervical spine disability.  The entire claims file must be made available to and pertinent documents therein be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The appropriate Disability Benefits Questionnaire shall be utilized.  In addition, the examiner must elicit from the Veteran a full description of his flare-ups, to include the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares.  The examiner must also address testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, if possible.  If not medically appropriate or cannot be performed, a short supporting explanation must be provided.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


